Exhibit 10.34

AMENDED AND RESTATED
NORTHWEST AIRLINES CORPORATION
1999 STOCK INCENTIVE PLAN

(As Amended Through December 7, 2001)

Section 1. Purpose.

The purpose of the Northwest Airlines Corporation 1999 Stock Incentive Plan (the
“Plan”) is to promote the interests of the Company and its stockholders by
assisting the Company and its Affiliates in attracting and retaining employees,
to offer such employees incentives to put forth maximum efforts for the success
of the Company and its Affiliates and to further align employees’ interests with
those of the Company’s stockholders.

Section 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

(a)           “Affiliate” shall mean (i) any entity that, directly or indirectly
through one or more intermediaries, is controlled by the Company, and (ii) any
entity in which the Company has a significant equity interest, in each case as
determined by the Committee.

(b)           “Award” shall mean any Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Award, or Other Stock-Based
Award granted under the Plan.

(c)           “Award Agreement” shall mean any written agreement, contract or
other instrument or document evidencing any Award granted under the Plan.

(d)           “Cause” shall mean with respect to the termination of a
Participant’s employment with the Company or any Affiliate (i) an act or acts of
personal dishonesty by the Participant intended to result in substantial
personal enrichment of the Participant at the expense of the Company or an
Affiliate; (ii) an act or acts of personal dishonesty by the Participant
intended to cause substantial injury to the Company or an Affiliate;
(iii) material breach (other than as a result of a Disability) by the
Participant of the Participant’s obligations under the terms and conditions of
the Participant’s employment, which action was (A) undertaken without a
reasonable belief that the action was in the best interest of the Company or an
Affiliate and (B) not remedied within a reasonable period of time after receipt
of written notice from the Company or an Affiliate specifying the alleged
breach, or (iv) the conviction of the Participant of a felony.

(e)           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and any regulations promulgated thereunder. A reference to
any provision of the Code shall include reference to any successor provision of
the Code.

(f)            “Committee” shall mean a committee of the Company designated by
the Board of Directors of the Company to administer the Plan, which shall
consist of members appointed from time to time by the Board of Directors.

(g)           “Company” shall mean NORTHWEST AIRLINES CORPORATION, a Delaware
corporation, and any successor corporation.

(h)           “Disability” shall mean the Participant’s physical or mental
condition which prevents continued performance of his or her duties and for
which the Participant establishes by medical evidence that

1


--------------------------------------------------------------------------------


such condition will be permanent and continuous during the remainder of the
Participant’s life or is likely to be of at least three (3) years’ duration.

(i)            “Eligible Person” shall mean any employee, consultant or
independent contractor providing services to the Company or any Affiliate who
the Committee determines to be an Eligible Person.

(j)            “Fair Market Value” shall mean, with respect to any property
(including, without limitation, any shares or other securities), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee. Notwithstanding the foregoing,
unless otherwise determined by the Committee, the Fair Market Value of shares on
a given date for purposes of the Plan shall be the average of the opening and
closing sale prices of the shares as reported on the NASDAQ National Market
System on such date or, if such System is not open for trading on such date, on
the day closest to such date when such System is open for trading.

(k)           “Option” shall mean an option granted under Section 6(a) of the
Plan that shall not be an incentive stock option within the meaning of
Section 422 of the Code or any successor provision.

(l)            “Other Stock-Based Award” shall mean any right granted under
Section 6(e) of the Plan.

(m)          “Participant” shall mean an Eligible Person designated to be
granted an Award under the Plan.

(n)           “Performance Award” shall mean any right granted under
Section 6(d) of the Plan.

(o)           “Person” shall mean any individual, corporation, partnership,
association or trust.

(p)           “Plan” shall mean this 1999 Stock Incentive Plan, as amended from
time to time.

(q)           “Restricted Stock” shall mean any Share granted under Section 6(c)
of the Plan.

(r)            “Restricted Stock Unit” shall mean any unit granted under
Section 6(c) of the Plan evidencing the right to receive a Share (or a cash
payment equal to the Fair Market Value of a Share) at some future date.

(s)           “Retirement” shall mean separation from service with the Company
or an Affiliate pursuant to a pension plan maintained by the Company or such
Affiliate.

(t)            “Shares” shall mean shares of Common Stock, $0.01 par value, of
the Company or such other securities or property as may become subject to Awards
pursuant to an adjustment made under Section 4(c) of the Plan.

(u)           “Stock Appreciation Right” shall mean any right granted under
Section 6(b) of the Plan.

Section 3. Administration.

(a)           Power and Authority of the Committee. The Plan shall be
administered by the Committee. Subject to the express provisions of the Plan and
to applicable law, the Committee shall have full power and authority to:

(i)            designate Participants;

(ii)           determine the type or types of Awards to be granted to each
Participant under the Plan;

(iii)          determine the number of shares to be covered by (or with respect
to which payments, rights or other matters are to be calculated in connection
with) each Award;

(iv)          determine the terms and conditions of any Award or Award
Agreement;

2


--------------------------------------------------------------------------------


(v)           amend the terms and conditions of any Award or Award Agreement and
accelerate the exercisability of Options or the lapse of restrictions relating
to Restricted Stock, Restricted Stock Units or other Awards;

(vi)          determine whether, to what extent and under what circumstances
Awards may be exercised in cash, shares, other securities, other Awards or other
property, or canceled, forfeited or suspended;

(vii)         determine whether, to what extent and under what circumstances
cash, shares, other securities, other Awards, other property and other amounts
payable with respect to an Award under the Plan shall be deferred either
automatically or at the election of the holder thereof or the Committee;

(viii)        interpret and administer the Plan and any instrument or agreement
relating to, or Award made under, the Plan;

(ix)           establish, amend, suspend or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and

(x)            make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.

Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award shall be within the sole discretion of the Committee, may be
made at any time and shall be final, conclusive and binding upon any
Participant, any holder or beneficiary of any Award and any employee of the
Company or any Affiliate.

(b)           Delegation. Except to the extent prohibited by applicable law, the
Committee may allocate all or any portion of its powers and duties under the
Plan to any one or more of its members and may delegate its powers and duties
under the Plan to any person or persons selected by it, subject to such terms,
conditions and limitations as the Committee may establish in its sole
discretion. Any such allocation or delegation may be revoked by the Committee at
any time.

(c)           Power and Authority of the Board of Directors. Notwithstanding
anything to the contrary contained herein, the Board of Directors may, at any
time and from time to time, without any further action of the Committee,
exercise the powers and duties of the Committee under the Plan.

Section 4. Shares Available for Awards.

(a)           Shares Available under the Plan. Subject to adjustment as provided
in Section 4(c), the aggregate number of shares that may be issued under all
Awards under the Plan shall be 9,000,000, subject to the following:

(i)            If any shares covered by an Award or to which an Award relates
are not purchased or are forfeited, or if an Award otherwise terminates without
delivery of any shares, then the number of shares counted against the aggregate
number of shares available under the Plan with respect to such Award, to the
extent of any such forfeiture or termination, shall again be available for
granting Awards under the Plan.

(ii)           If the exercise price of any Option granted under the Plan is
satisfied by tendering shares to the Company, only the number of shares issued
net of the shares tendered shall be deemed issued under the Plan.

(iii)          Shares delivered under the Plan in settlement, assumption or
substitution of outstanding awards (or obligations to grant future awards) under
the plans or arrangements of another entity shall not reduce the aggregate
number of shares available under the Plan to the extent that such

3


--------------------------------------------------------------------------------


settlement, assumption or substitution is a result of the Company or an
Affiliate acquiring another entity (or an interest in another entity).

Shares to be issued under the Plan shall be shares reacquired and held in the
treasury of the Company.

(b)           Accounting for Awards. For purposes of this Section 4, if an Award
entitles the holder thereof to receive or purchase shares, the number of shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of shares available for
granting Awards under the Plan.

(c)           Adjustments. In the event that the Committee shall determine that
any dividend or other distribution (whether in the form of cash, shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other securities of the Company, issuance of
warrants or other rights to purchase shares or other securities of the Company
or other similar corporate transaction or event affects the shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of shares (or
other securities or other property) which thereafter may be made the subject of
Awards, (ii) the number and type of shares (or other securities or other
property) subject to outstanding Awards and (iii) the purchase or exercise price
with respect to any Award; provided, however, that the number of shares covered
by any Award or to which such Award relates shall always be a whole number.

Section 5. Eligibility.

Any Eligible Person shall be eligible to be designated a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant.

Section 6. Awards.

(a)           Options. The Committee is hereby authorized to grant Options to
Participants with the following terms and conditions and with such additional
terms and conditions not inconsistent with the provisions of the Plan as the
Committee shall determine:

(i)            Exercise Price. The purchase price per Share purchasable under an
Option shall be the price specified by the Committee.

(ii)           Option Term. The term of each Option shall be fixed by the
Committee.

(iii)          Period of Exercise; Termination of Employment. The Committee
shall determine the time or times at which an Option may be exercised in whole
or in part and shall provide for exercisability of Options in the event of
death, disability, retirement or other termination of employment of the
Participant. Unless otherwise provided in any applicable Award Agreement or
otherwise determined by the Committee, the following provisions shall apply with
respect to the exercisability of Options previously granted to a Participant
under the Plan in the event the Participant’s employment with the Company or any
Affiliate is terminated:

(A)          Retirement. If a Participant’s employment with the Company or any
Affiliate is terminated by reason of the Participant’s Retirement, then any
portion of any Option previously granted to the Participant that was exercisable
as of the date of such Retirement

4


--------------------------------------------------------------------------------


and not previously exercised may be exercised by the Participant at any time
within one (1) year after the date of such Retirement; provided, however, that
if the Participant dies or becomes Disabled within one (1) year after such
Retirement, then any portion of the Option that was exercisable as of the date
of the Participant’s Retirement and not previously exercised shall not terminate
pursuant to this Section 6(a)(iii) and may be exercised during the remainder of
the term of the Option by the Participant or by the estate of the Participant or
a person who shall have acquired the right to exercise the Option by bequest or
inheritance. Any portion of any such Option that was not exercisable as of the
date of such Retirement shall be canceled immediately upon such Retirement.

(B)           Death or Disability. If a Participant’s employment with the
Company or any Affiliate is terminated by reason of the Participant’s death or
Disability, then any portion of any Option previously granted to the Participant
that was exercisable as of the date of such death or Disability and not
previously exercised shall not terminate and may be exercised during the
remainder of the term of the Option by the Participant or by the estate of the
Participant or a person who shall have acquired the right to exercise the Option
by bequest or inheritance. Any portion of any such Option that was not
exercisable as of the date of such death or Disability shall be canceled
immediately upon such death or Disability.

(C)           Termination of Employment for Cause. If a Participant’s employment
with the Company or any Affiliate shall terminate for Cause, any Option
previously granted to the Participant, to the extent not previously exercised,
shall be canceled immediately upon such termination of employment.

(D)          Termination of Employment Other Than for Cause, Death, Disability
or Retirement. If a Participant’s employment with the Company or any Affiliate
shall be terminated otherwise than by reason of Cause, death, Disability or
Retirement, any portion of any Option previously granted to the Participant that
was exercisable as of the date of such termination of employment and not
previously exercised may be exercised by the Participant at any time within
ninety (90) days after the date of such termination of employment. Any portion
of any such Option that was not exercisable as of the date of such termination
of employment shall be canceled immediately upon such termination of employment.

(iv)          Manner of Exercise. All Options granted under the Plan shall be
exercised by delivery of written notice of exercise to the Secretary of the
Company and payment of the exercise price for the shares being purchased
pursuant to the Option. Except as otherwise determined by the Committee, the
exercise price for the shares purchased pursuant to an Option may be paid:

(A)          in United States dollars in cash or by check, bank draft or money
order payable to the order of the Company;

(B)           through the delivery of shares with an aggregate Fair Market Value
on the exercise date equal to the exercise price;

(C)           by delivery of irrevocable instructions to a financial institution
to sell the shares acquired upon exercise of the Option or a sufficient portion
thereof and remit promptly to the Company the portion of the sale or loan
proceeds sufficient to pay the exercise price;

(D)          by the withholding of shares otherwise to be delivered upon
exercise of the Option with a Fair Market Value equal to the exercise price; or

(E)           by any combination of the above methods of payment or by such
other means and in such other forms (including, without limitation, promissory
notes, other securities, other Awards or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the relevant
exercise price) as the Committee shall determine.

5


--------------------------------------------------------------------------------


(b)           Stock Appreciation Rights. The Committee is hereby authorized to
grant Stock Appreciation Rights to Participants subject to the terms of the Plan
and any applicable Award Agreement. A Stock Appreciation Right granted under the
Plan shall confer on the holder thereof a right to receive upon exercise thereof
the excess of (i) the Fair Market Value of one Share on the date of exercise
(or, if the Committee shall so determine, at any time during a specified period
before or after the date of exercise) over (ii) the grant price of the Stock
Appreciation Right as specified by the Committee. Subject to the terms of the
Plan and any applicable Award Agreement, the grant price, term, methods of
exercise, dates of exercise, methods of settlement and any other terms and
conditions of any Stock Appreciation Right shall be as determined by the
Committee. The Committee may impose such conditions or restrictions on the
exercise of any Stock Appreciation Right as it may deem appropriate.

(c)           Restricted Stock and Restricted Stock Units. The Committee is
hereby authorized to grant Awards of Restricted Stock and Restricted Stock Units
to Participants with the following terms and conditions and with such additional
terms and conditions not inconsistent with the provisions of the Plan as the
Committee shall determine:

(i)            Restrictions. Shares of Restricted Stock and Restricted Stock
Units shall be subject to such restrictions as the Committee may impose
(including, without limitation, any limitation on the right to vote a Share of
Restricted Stock or the right to receive any dividend or other right or property
with respect thereto), which restrictions may lapse separately or in combination
at such time or times, in such installments or otherwise as the Committee may
deem appropriate.

(ii)           Stock Certificates. Any Restricted Stock granted under the Plan
shall be evidenced by issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. Such certificate or
certificates shall be registered in the name of the Participant and shall bear
an appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock. In the case of Restricted Stock Units, no
shares shall be issued at the time such Awards are granted.

(iii)          Forfeiture; Delivery of Shares. Except as otherwise determined by
the Committee, upon termination of employment (as determined under criteria
established by the Committee) during the applicable restriction period, all
shares of Restricted Stock and all Restricted Stock Units at such time subject
to restriction shall be forfeited and reacquired by the Company; provided,
however, that the Committee may, when it finds that a waiver would be in the
best interest of the Company, waive in whole or in part any or all remaining
restrictions with respect to shares of Restricted Stock or Restricted Stock
Units. Any Share representing Restricted Stock that is no longer subject to
restrictions shall be delivered to the holder thereof promptly after the
applicable restrictions lapse or are waived. Upon the lapse or waiver of
restrictions and the restricted period relating to Restricted Stock Units
evidencing the right to receive shares, such shares shall be issued and
delivered to the holders of the Restricted Stock Units.

(d)           Performance Awards. The Committee is hereby authorized to grant
Performance Awards to Participants subject to the terms of the Plan and any
applicable Award Agreement. A Performance Award granted under the Plan (i) may
be denominated or payable in cash, shares (including, without limitation,
Restricted Stock), other securities, other Awards or other property and
(ii) shall confer on the holder thereof the right to receive payments, in whole
or in part, upon the achievement of such performance goals during such
performance periods as the Committee shall establish. Subject to the terms of
the Plan and any applicable Award Agreement, the performance goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award granted, the amount of any payment or
transfer to be made pursuant to any Performance Award and any other terms and
conditions of any Performance Award shall be determined by the Committee.

(e)           Other Stock-Based Awards. The Committee is hereby authorized to
grant to Participants such other Awards that are denominated or payable in,
valued in whole or in part by reference to, or

6


--------------------------------------------------------------------------------


otherwise based on or related to, shares (including, without limitation,
securities convertible into shares), as are deemed by the Committee to be
consistent with the purpose of the Plan; provided, however, that such grants
must comply with applicable law. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the terms and
conditions of such Awards. Shares or other securities delivered pursuant to a
purchase right granted under this Section 6(e) shall be purchased for such
consideration, which may be paid by such method or methods and in such form or
forms (including without limitation, cash, shares, promissory notes, other
securities, other Awards or other property or any combination thereof), as the
Committee shall determine, the value of which consideration, as established by
the Committee, shall not be less than 100% of the Fair Market Value of such
shares or other securities as of the date such purchase right is granted.

(f)            General.

(i)            No Cash Consideration for Awards. Awards shall be granted for no
cash consideration or for such minimal cash consideration as may be required by
applicable law.

(ii)           Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any plan of the Company or any Affiliate other than the Plan. Awards granted in
addition to or in tandem with other Awards or in addition to or in tandem with
awards granted under any such other plan of the Company or any Affiliate may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.

(iii)          Forms of Payment under Awards. Subject to the terms of the Plan
and of any applicable Award Agreement, payments or transfers to be made by the
Company or an Affiliate upon the grant, exercise or payment of an Award may be
made in such form or forms as the Committee shall determine (including, without
limitation, cash, shares, promissory notes, other securities, other Awards or
other property or any combination thereof), and may be made in a single payment
or transfer, in installments or on a deferred basis, in each case in accordance
with rules and procedures established by the Committee. Such rules and
procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments.

(iv)          Limits on Transfer of Awards. Unless otherwise determined by the
Committee:

(A)          no Award and no right under any such Award shall be transferable by
a Participant otherwise than by will or by the laws of descent and distribution;
provided, however, that, if so determined by the Committee, a Participant may,
in the manner established by the Committee, designate a beneficiary or
beneficiaries to exercise the rights of the Participant and receive any property
distributable with respect to any Award upon the death of the Participant;

(B)           each Award or right under any Award shall be exercisable during
the Participant’s lifetime only by the Participant or, if permissible under
applicable law, by the Participant’s guardian or legal representative; and

(C)           no Award or right under any such Award may be pledged, alienated,
attached or otherwise encumbered, and any purported pledge, alienation,
attachment or encumbrance thereof shall be void and unenforceable against the
Company or any Affiliate.

(v)           Term of Awards. The term of each Award shall be for such period as
may be determined by the Committee.

(vi)          Restrictions; Securities Exchange Listing. All certificates for
shares or other securities delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such

7


--------------------------------------------------------------------------------


stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations and other requirements of the
Securities and Exchange Commission and any applicable federal or state
securities laws, and the Committee may cause a legend or legends to be placed on
any such certificates to make appropriate reference to such restrictions. If the
shares or other securities are traded on a securities exchange, the Company
shall not be required to deliver any shares or other securities covered by an
Award unless and until such shares or other securities have been admitted for
trading on such securities exchange.

Section 7. Amendment and Termination; Adjustments.

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan:

(a)           Amendments to the Plan. The Board of Directors of the Company may
amend, alter, suspend, discontinue or terminate the Plan.

(b)           Amendments to Awards. The Committee may waive any conditions of or
rights of the Company under any outstanding Award, prospectively or
retroactively. The Committee may not amend, alter, suspend, discontinue or
terminate any outstanding Award, prospectively or retroactively, without the
consent of the Participant or holder or beneficiary thereof, except as otherwise
herein provided.

(c)           Correction of Defects, Omissions and Inconsistencies. The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry the Plan into effect.

Section 8. Change of Control.

(a)           Notwithstanding any other provision of the Plan or any Award
Agreement to the contrary, upon the occurrence of a Change of Control (as
defined below) (i) all outstanding Options and Stock Appreciation Rights granted
pursuant to the Plan, to the extent not theretofore exercised or canceled, shall
become exercisable in full for the remainder of the applicable term of such
Award; and (ii) all restrictions applicable to all outstanding Awards granted
pursuant to the Plan, other than Stock Options and Stock Appreciation Rights,
shall be deemed to have been satisfied and such Awards shall immediately vest in
full.

(b)           For purposes of the Plan, the term “Change of Control” shall mean
any one of the following:

(i)            Individuals who, as of June 1, 2000, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of such Board; provided, however, that any
individual becoming a director subsequent to the date hereof, whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person (as defined
below) other than the Board of Directors of the Company; or

(ii)           Consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
then outstanding shares of Common Stock of the Company (or its successor by
merger, consolidation or purchase of all or substantially all of its assets)
(the “Outstanding Common Stock”) and the

8


--------------------------------------------------------------------------------


combined voting power of the then outstanding voting securities of the Company
(or its successor by merger, consolidation or purchase of all or substantially
all of its assets) entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”) immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Common Stock and Outstanding Voting Securities,
as the case may be, and (B) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of such Board providing for such Business
Combination; or

(iii)          Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

As used in this subsection (b), the term “Person” shall mean any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended.

Section 9. Income Tax Withholding.

In order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal or state payroll, withholding, income or other
taxes, which are the sole and absolute responsibility of a Participant, are
withheld or collected from such Participant. In order to assist a Participant in
paying all or a portion of the federal and state taxes to be withheld or
collected upon exercise or receipt of (or the lapse of restrictions relating to)
an Award, the Committee, in its discretion and subject to such additional terms
and conditions as it may adopt, may permit the Participant to satisfy such tax
obligation by (i) electing to have the Company withhold a portion of the shares
otherwise to be delivered upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes or (ii) delivering to the Company shares other than shares
issuable upon exercise or receipt of (or the lapse of restrictions relating to)
such Award with a Fair Market Value equal to the amount of such taxes. The
election, if any, must be made on or before the date that the amount of tax to
be withheld is determined.

Section 10. General Provisions.

(a)           No Rights to Awards. No Eligible Person, Participant or other
Person shall have any claim to be granted any Award under the Plan, and there is
no obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.

(b)           Award Agreements. No Participant will have rights under an Award
granted to such Participant unless and until an Award Agreement shall have been
duly executed on behalf of the Company.

(c)           No Limit on Other Compensation Arrangements. Nothing contained in
the Plan shall prevent the Company or any Affiliate from adopting or continuing
in effect other or additional compensation arrangements, and such arrangements
may be either generally applicable or applicable only in specific cases.

9


--------------------------------------------------------------------------------


(d)           No Right to Employment. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate, nor will it affect in any way the right of the Company
or an Affiliate to terminate such employment at any time, with or without cause.
In addition, the Company or an Affiliate may at any time dismiss a Participant
from employment free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan or in any Award Agreement.

(e)           Governing Law. The validity, construction and effect of the Plan
or any Award, and any rules and regulations relating to the Plan or any Award,
shall be determined in accordance with the laws of the State of Minnesota.

(f)            Severability. If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

(g)           No Trust or Fund Created. Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and a Participant or
any other Person. To the extent that any Person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or any Affiliate.

(h)           No Fractional Shares. No fractional shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash shall be paid in lieu of any fractional shares or whether such
fractional shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.

(i)            Headings. Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

Section 11. Effective Date of the Plan.

The Plan shall be effective as of January 28, 1999.

Section 12. Term of the Plan.

Unless the Plan shall have been discontinued or terminated as provided in
Section 7(a), the Plan shall be unlimited in duration and shall remain in effect
as long as any Awards granted pursuant to the Plan remain outstanding.

Adopted: 1/28/99

10


--------------------------------------------------------------------------------